Citation Nr: 0809586	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to 
November 1980 and from August 1981 to March 1992.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with tinnitus.  

2.  The veteran was exposed to acoustic trauma during 
service. 

3.  The veteran's current tinnitus disability is related to 
his exposure to acoustic trauma during service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Here, there is no controversy that the veteran has been 
diagnosed with tinnitus.  Both the audiologist and the doctor 
that conducted compensation and pension (C&P) examinations in 
May 2006 diagnosed the veteran with tinnitus.  Moreover, the 
examiner at the May 2003 audiology consult also determined 
that the veteran has constant tinnitus.  Thus, the first 
requirement for service connection has been met on this 
record.  

As for the second requirement-an inservice injury or 
disease-the service medical records do not reflect any 
complaints, or treatment, for tinnitus during service.  
Tinnitus also is not noted on any of the frequent audiology 
examinations that were given to the veteran during his 20 
years of service.  But his service medical records show that 
he was issued ear defenders and participated in a hearing 
conservation program and that he was assigned to loud noise 
duty during service.  Indeed, his hearing acuity was 
regularly monitored and except for the initial report which 
reported questionable personal ear protection before service, 
his personal ear protection was each time determined to be 
satisfactory.  

The veteran can not establish an inservice incurrence of 
tinnitus from the presumption provisions of 38 C.F.R. 
§§ 3.307, 3.309.  Those regulations provide that if an 
organic disease of the nervous system, such as tinnitus, is 
manifest to a compensable degree within one year following 
separation, inservice incurrence will be presumed.  But here, 
there is no evidence that the veteran experienced tinnitus 
within one year following service.  To the contrary, the 
earliest date in the record that has been given for the onset 
of tinnitus is 2002, which is ten years following his 
retirement from service.    

But the veteran is not limited to inservice evidence or the 
presumption provisions to establish that his tinnitus was 
incurred during service.  Generally, if a disability is 
initially diagnosed after discharge, inservice incurrence of 
a disease can be established when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  With 
respect to hearing matters in particular, a medical 
professional can examine the pattern of hearing loss over 
time (even if within normal limits at discharge) and the 
specific acoustical factors to which the veteran had been 
exposed and make a determination that the hearing impairment 
was incurred during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (if hearing loss doesn't meet disability standards 
at discharge or during presumptive period, service connection 
for hearing loss may be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service).  

Here, the veteran presented lay evidence that he was exposed 
to acoustic trauma during service.  His statements are 
consistent with his military occupational specialty as a 
security specialist and the records closely monitoring his 
personal ear protection.  Moreover, the doctor that conducted 
the May 2006 C&P ear disease examination determined that it 
was more likely than not that the veteran's current tinnitus 
is due to his time in the armed forces.  Such a nexus 
determination by a medical professional establishes an 
inservice acoustic trauma injury.  Godfrey v. Derwinski, 2 
Vet. App. 352 (1992) (if a medical relationship exists 
between a veteran's inservice injury and his current 
disability, it would follow that the veteran incurred an 
injury in service).   Thus, the second requirement for 
service connection has been met on this record. 

There is mixed evidence whether the veteran's current 
tinnitus is related to service.  As discussed above, the 
doctor who conducted the May 2006 C&P ear disease examination 
determined that due to the veteran's frequent exposure to 
noise trauma during service, it is more likely than not that 
his tinnitus is due to service.  The audiologist who 
conducted the C&P audio examination on the same day came to 
the opposite conclusion.  She pointed out that the veteran 
had denied tinnitus in the past, so that his symptoms had not 
been continuous since service.  Moreover, she noted that in 
different examinations, the veteran had identified different 
times as the date of onset of his tinnitus symptoms.  At the 
May 2006 examination, he had said the tinnitus began 
approximately one year before.  In the May 2003 audiology 
consult report, he said his symptoms had come on suddenly a 
year before.  The C&P audiologist concluded that because of 
the extended time between military service and reported onset 
of tinnitus, it would seem unlikely that the tinnitus was the 
result of the veteran's military noise exposure.  The 
audiologist in the May 2003 audiology consult was not asked 
to provide a nexus opinion, but she noted that the tinnitus 
was of unknown etiology.  And at the June 1999 C&P 
examinations for audio and ear disease, the veteran denied 
tinnitus symptoms, so no opinion as to tinnitus was given in 
those reports. 

Neither of the C&P medical opinions gives a complete 
rationale for the conclusion.  The May 2006 C&P audiologist 
notes the lack of continuity and mild hearing loss, but she 
did not tie her conclusion to those factors.  Instead, she 
explained that because of the extended time between military 
service and the reported onset of tinnitus, it would seem 
unlikely that they were related.  But she relied on onset 
between 11 and 13 years following service.  The veteran's 
statements about the onset of tinnitus can be read that he 
first noticed symptoms in 2002 (because he reported at the 
May 2003 audiology consult that his symptoms occurred 
suddenly about a year earlier) but the tinnitus worsened in 
2005.  Thus, the record shows that the onset of tinnitus was 
10 years after service, not 11 to 13 years after service, as 
the C&P audiologist stated.  

As for the C&P ear disease examiner, that doctor pointed out 
all the negative findings for various ear diseases, except 
for sensations of bilateral tinnitus.  He noted the frequent 
exposure to noise trauma during service and concluded that 
both the mild hearing loss and the tinnitus were more likely 
than not due to service.  He did not address the lack of 
continuity of symptoms or the ten-year gap before the onset 
of tinnitus symptoms.  Instead, his opinion appears to be 
based on the pattern of hearing loss and the frequency of 
acoustic trauma during service.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, while both C&P examiners reviewed the claims 
file and relied upon facts in that claims file, neither 
report is more credible than the other.  With equal positive 
and negative evidence to support the claim, the Board 
resolves reasonable doubt in favor of the veteran and finds 
that there is a relationship between the veteran's current 
tinnitus and the acoustic trauma incurred during service.  
Since all three requirements for service connection have been 
met on this record, service connection is warranted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  Any 
errors in this regard are harmless because the veteran's 
claim for service connection has been granted in full.  Thus, 
the purposes for the notification and assistance have been 
met.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


